Title: From Thomas Jefferson to Benjamin H. Latrobe, 6 March 1803
From: Jefferson, Thomas
To: Latrobe, Benjamin H.


          
            Sir
            Washington Mar. 6. 1803.
          
          Congress have appropriated a sum of money (50,000. D) to be applied to the public buildings under my direction. this falls of course under the immediate business of the Superintendant, mr Monroe, whose office is substituted for that of the board of Commissioners. the former post of Surveyor of the public buildings, which mr Hoben held till the dissolution of the board at 1700. Doll. a year will be revived. if you chuse to accept of it, you will be appointed to it, and would be expected to come on by the 1st. of April. indeed if you could make a flying trip here to set contractors to work immediately in raising freestone, it would be extremely important, because it is now late to have to engage labourers, and the quantity of freestone which can be raised, delivered & cut, in the season is the only thing which will limit the extent of our operations this year. I set out tomorrow for Monticello & shall be absent 3. weeks, but I shall be glad to recieve there your answer to this. Accept my friendly salutations & respects.
          
            Th: Jefferson
          
          
            P.S. on the raising of the freestone be pleased to consult Colo. D. C. Brent, who can give you better information & advice on the subject than any other person whatever, having been much concerned in the business himself.
          
        